DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT
                               July Term 2014

                     MARISA OLIVEIRA ALMEIDA,
                             Appellant,

                                     v.

                   JP MORGAN CHASE BANK, N.A.,
                            Appellee.

                               No. 4D13-3639

                          [September 17, 2014]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. 09007040 (13).

   Walter Strauss of Walter Strauss, P.A., Deerfield Beach, for appellant.

    Joseph D. Wargo and Susan Capote of Wargo & French, LLP, Miami,
for appellee.

                        On Confession of Error

PER CURIAM.

    The defendant appeals from the circuit court’s final judgment of
foreclosure following the court’s order granting the plaintiff’s motion for
summary judgment. The defendant argues, among other things, that her
affidavit in opposition to the motion for summary judgment created a
genuine issue of material fact as to whether she was in default on her
mortgage payments. The plaintiff concedes this argument has merit and
that the court’s order granting summary judgment and final judgment of
foreclosure should be reversed. We agree.

   Reversed and remanded for further proceedings.

WARNER, GROSS and GERBER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.